Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 09, 2019

The Court of Appeals hereby passes the following order:

A20D0057. NICOLAS LOPEZ v. THE STATE.

       Following a jury trial where he was represented by counsel, Nicolas Lopez was
convicted of malice murder and possession of a firearm during the commission of a
felony. On December 6, 2018, the trial court entered the judgment of conviction,
sentencing Lopez to life imprisonment without parole on the murder count. On
August 22, 2019, Lopez filed the instant pro se application for discretionary review
of the judgment.
       Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a sentence of death may be
imposed for the crime of malice murder, jurisdiction over this application appears to
be proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290
Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v.
Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to
transfer “all cases in which either a sentence of death or of life imprisonment has been
imposed upon conviction of murder”); accord Saxton v. Coastal Dialysis & Med.
Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996) (the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction).
       Accordingly, this application is hereby TRANSFERRED to the Supreme Court
for disposition.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/09/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.